Citation Nr: 1201334	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-37 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right vocal cord paralysis.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to February 1952 and from December 1958 to September 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for right vocal cord paralysis and assigned an initial 10 percent disability rating.  The Veteran appealed the initial rating assigned.

In March 2010 the Veteran testified during a hearing held at the RO before the undersigned.  A transcript of the proceeding is of record.

When the case was last before the Board in June 2010, it was remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right vocal cord paralysis is manifested by FEV-1 of 67 percent predicted, with moderate obstructive ventilator defect which is not improved with bronchodilators.


CONCLUSION OF LAW

The criteria for an increased initial rating of 30 percent, but no higher, for service-connected paralysis of the right vocal cord have been met.  38 U.S.C.A. §§ 1155, 

5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97 Diagnostic Codes 6510-6604 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in October 2007 and April 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his service connection claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the October 2007 notice letter informed the Veteran as to disability ratings and effective dates, and was sent prior to the initial adjudication of the claim.

However, the Veteran is challenging the initial disability rating assigned following the grant of service connection for paralysis of the right vocal cord.  Service connection was awarded in the February 2008 rating decision on appeal.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

In December 2007, September 2010, and July 2011, the Veteran underwent VA examinations.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed more fully below, the Board finds that the examination reports, along with the additional testing reports from October 2010 obtained in this case are adequate, as the September 2010 and July 2011 VA examinations are predicated on a reading of the medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, addressed the issues presented in June 2010 Board remand, and further provide a comprehensive medical record with testing data that addresses all pertinent diagnostic criteria needed to address the Veteran's claim for an increased initial rating.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2010 remand.  Specifically, the June 2010 Board remand instructed the RO to send the Veteran a letter requesting any additional private treatment records.  In addition, the RO also was to provide the Veteran with a new VA examination to determine the current severity of the service-connected residuals of the right vocal cord paralysis.  In June 2010 the Veteran responded to the June 2010 letter (sent by the Appeals Management Center) by stating that he has already enclosed all the remaining information or evidence that will support his claim, or he has no other information or evidence to give VA to support his claim.  The Board finds that the RO has complied with the Board's instructions and that the September 2010 VA examination report, October 2010 videostroboscopy report, October 2010 pulmonary function test report, and July 2011 VA examination report substantially comply with the Board's June 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's paralysis of the right vocal cord is rated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6599-6516.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 6599 is used to identify disorder of the nose and throat that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 6516 pertains to chronic laryngitis.  38 C.F.R. § 4.27.  This diagnostic code provides that chronic laryngitis will be rated on hoarseness, inflammation of cords or mucous membrane, polyps, submucous infiltration or pre-malignant changes.  However, as noted in the June 2010 remand, based upon the Veteran's possible upper airway obstruction, a potential higher rating should be considered under the diagnostic codes that are based upon pulmonary function testing  As such, consideration of the claim for an increased rating will be based upon all potentially available diagnostic codes.

The medical evidence of record includes a July 26, 2007 private medical record from Dr. B., which notes that the Veteran's voice has gotten progressively worse over that past six years.  Physical examination of the ears, nose, nasopharynx, oral cavity and oropharynx was normal and without mass lesions, mucosal abnormalities, polyps, or purulent material.  It was noted that the Veteran also underwent fiberoptic rhinolaryngoscopy.  On examination the nasopharynx was unremarkable.  The posterior oropharynx, supraglottic larynx, subglottic larynx, and piriform sinus were all within normal limits, with no mass lesions appreciated.  The glottis larynx showed right vocal cord paralysis, otherwise negative.  There were no mass lesions appreciated in the posterior/lateral hypopharynx and post cricoids area.  The impression was right true vocal fold paralysis.  Permanent medialization was recommended.  

A September 6, 2007 private treatment record from Dr. B. notes that the Veteran returned status post medialization thyroplasty.  The Veteran had no complaints and stated that his voice was markedly improved; however, it was not normal.  Fiberoptic rhinolaryngoscopy revealed unremarkable nasopharynx.  Posterior oropharynx, supraglottic larynx, subglottic larynx, posterolateral hypopharynx/postcricoid area, and piriform sinus were within normal limits.  The glottis larynx revealed that the right vocal fold was edematous; overcorrection was appreciated anteriorly.  There was no false fullness or ventricular medialization.  The Veteran's voice was still breathy with phonation breaks and decreased breath support.  Laryngeal function studies revealed phonation time of six to eight seconds.  Fundamental frequency was 182 hertz.  Perturbation was 0.19 hertz.  Shimmer was 0.86 db, and range was 105 to 235 hertz.  The impression was that the Veteran was doing well after the surgery.  

A September 20, 2007 private medical record from Dr. B. notes that the Veteran complained of sinonasal tract symptoms, including nasal congestion and clear rinorrhea.  Physical examination of the ears was normal.  Examination of the nose was negative for polyps or purulent material.  Engorgement of the inferior turbinates was appreciated bilaterally.  Nasal endoscopy was negative for any mass or lesions in the posterior, inferior, or superior nares.  The nasopharynx was negative for any mass, lesions, or mucosal abnormalities.  Fiberoptic rhinolaryngoscopy revealed unremarkable pharynx, normal posterior oropharynx, normal supraglottic larynx, normal subglottic larynx, normal piriform sinus, normal posterolateral hypopharynx/postcricoid area, and slight over correction in the right vocal fold secondary to postoperative edema of the glottis larynx.  Symptoms were improved compared to those noted two weeks earlier.  The impression was allergic rhinitis and vocal fold paralysis.  

A November 2007 private treatment record from Dr. B. notes that the Veteran stated that his voice is louder in the morning, but perishes in the evening.  Examination (videostroboscopic laryngoscopy) revealed excellent vocal fold apposition anteriorly.  A large posterior gab was noted; otherwise it was unremarkable.  Laryngeal function studies revealed phonation time of seven to eight seconds.  Fundamental frequency was 184-197 hertz.  Perturbation was 4.0-3.6 percent.  Shimmer was 1.3-1.9 db, and range was 101 to 237 hertz.  The impression was no significant improvement in laryngeal function; dysphonia secondary to large posterior gap.  It was noted that the Veteran's voice was markedly improved; however, observation over the next three to six months was recommended.

A December 2007 VA examination report notes that the Veteran's nose and ears were normal bilaterally.  There were no masses or lesions on the larynx.  The right true vocal cord was paralyzed in the paramedian position.  The left vocal cord was mobile.  The Veteran voice was noted to be hoarse, but audible.  The diagnosis was right true vocal cord paralysis.  The claims file was not available to the examiner for review.

Private medical records from May 2008 and September 2009 note that the head, ear, nose, and throat examinations were normal.  

A September 2010 VA examination report notes that the Veteran reported that his voice is better now than it was before the surgery, but he still has to clear his throat frequently after food intake.  His voice is also intermittently very weak.  He denied smoking, dysphagia, odynophagia, and weight loss.  He endorsed chronic sinus infections, but denied allergies.  Examination revealed that his voice is weak, breathy, and hoarse.  There was no stridor, stertor, or increased work of breathing.  Examination of the oral cavity/oropharynx  was normal.  There was no postnasal drip, mass, lesions, or exudates.  Examination or the nasal cavity/nasopharynx revealed septum in the midline, there was no obvious purulence, polyps, or mass in the nasal cavity.  There was no paranasal sinus tenderness demonstrated.  Flexible fiberoptic laryngoscopy was performed through the left nostril.  Both inferior turbinates were hypertrophied but no obvious purulence in the middle meatus was noted.  Nasopharynx was normal.  Oropharynx and both valleculae were normal.  The epiglottis was unremarkable.  Mucosa of the larynx looked normal.  Right true vocal cord was immobile and fixed in the paramedian position.  Bilateral false vocal cord approximation and anterior prolapsed of the left arytenoid was noted, which looked like the cause of his dysphonia.  No mass or lesions were noted in the hypopharynx or in the larynx.  There was no obvious evidence of aspiration.  It was noted that videostroboscopy was needed to evaluate laryngeal function in detail.  The examiner stated that there were no active sinusitis symptoms at this time.  However, a CT scan of the sinuses was needed to evaluate the sinusitis contributing to his chronic laryngeal problems.  

An October 2010 addendum (videostroboscopy findings) to the VA examination report notes that at rest, the vocal folds were white and smooth.  During phonation, the left vocal fold is fully mobile, with normal mucosal wave pattern.  There was no discernible movement of the right vocal fold.  There was substantial medial movement of the right false vocal fold such that it mostly obscured view of the right vocal fold during phonation.  There was a significant glottal gap that extended from mid-vocal folds posteriorly during phonation.  The Veteran's voice was noted to be severely hoarse and breathy.  Acoustic analysis was completed.  Fundamental frequency was 164.83 Hz, jitter was 6.4 percent, shimmer was 14.89 percent, and noise to harmonic ratio was 0.511.  The Veteran was able to prolong /a/ for 5.9 seconds (normal is 20-25 seconds).  The impression was no discernible movement of the right true vocal fold during phonation; severely hoarse/breathy voice.  

An October 2010 VA pulmonary function test report notes that FVC was 2.84 L (70 percent predicted).  FEV-1 was 1.92 L (61 percent predicted).  FEV1/FVC was 68 percent.  Post bronchodilator results included the following:  FVC was 3.18 L (79 percent predicted); FEV-1 was 2.13 L (67 percent predicted).  FEV-1/FVC was 67 percent predicted.  The finding was moderate obstructive ventilator defect which is not improved with bronchodilators.  Lung volume testing was not performed.  MVV was 66 L/min (54 percent predicted).  MVV was reduced appropriately for a reduced FEV-1.  DLCO was 19.1 ml/mmHg/min (83 percent predicted).  Gas transfer was normal.  

A July 2011 VA examination report notes that the Veteran complained of significant hoarseness.  He has a soft voice and it tires when speaking for more than 20 to 30 minutes.  He also has increased dyspnea if he speaks this long.  He coughs when drinking liquids.  He can swallow solids without difficulty.  He denied reflux or sore throat.  Videostroboscopy was performed in October 2010 and pulmonary function tests were also performed in October 2010.  Physical examination revealed normal ears.  There were no polyps or signs of acute infection in the nose; mucosa was normal.  Lips were normal.  Oral mucosa was moist without mass or lesion.  The posterior oropharyngeal wall was clear.  The neck revealed no masses and the trachea was midline.  The Veteran's voice was hoarse and soft with no stridor and minimal conversational dyspnea.  CT scan of the face revealed extremely minimal mucosal thickening in both ethmoid areas.  The maxillary sinuses, sphenoid sinuses and frontal sinuses were normal.  The nasal septum was midline.  Eight mm concha bullosa was seen in the left middle turbinate.

In order to receive a higher, 30 percent rating under Diagnostic Code 6516, there must be a showing of hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  The medical evidence of record clearly shows hoarseness.  However, it also clearly shows no thickening or nodules of cords, no polyps, no submucous infiltration, and no pre-malignant changes.  Even the Veteran does not allege these.  He alleges he deserves a higher rating based upon his intermittent ability to speak clearly.  As such, a higher rating is not available under Diagnostic Code 6516.

The Board has also considered whether the Veteran could receive a higher rating based upon Diagnostic Code 6514, sinusitis, but he cannot.  In this regard, there is no evidence of three or more incapacitating episodes of sinusitis a year, requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis, characterized by headaches, pain, and purulent discharge or crusting.  The medical and lay evidence do not establish any treatment for sinusitis with antibiotics, or any evidence of six (or any number of) episodes a year of headaches, pain, and purulent discharge or crusting.  A recent CT scan of the sinuses revealed nothing significant or abnormal.

The Veteran also cannot receive a higher rating under allergic or vasomotor rhinitis (Diagnostic Code 6522) because there is no evidence of polyps or 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  The recent CT scan of the sinuses from 2011 shows no obstruction whatsoever, and no polyps.  

With respect to the diagnostic codes for rating pulmonary function tests, the Board notes that under Diagnostic Code 6520 (stenosis of the larynx/residuals of laryngeal trauma), a higher 30 percent rating is warranted for FEV-1 of 56-70 percent predicted with Flow-Volume Loop compatible with upper airway obstruction.  The October 2010 pulmonary function tests reveal that the FEV-1 was 67 percent, with moderate obstructive ventilatory defect that is not improved with bronchodilators.  As such, the evidence shows that a higher, 30 percent rating is warranted under Diagnostic Code 6520.

A rating in excess of 30 percent, however is not warranted.  In this regard, under Diagnostic Code 6520, a higher 60 percent rating requires FEV-1 of 40-55 percent predicted.  The evidence establishes that the Veteran has a FEV-1 of 67 percent predicted.  As such, he does not fall within the criteria for a higher 60 percent rating under this code.  

The Veteran also cannot receive a rating in excess of 30 percent under any of the other codes rating based upon pulmonary function testing.  Under Diagnostic Code 6600 a higher 60 percent rating is warranted for FEV-1 that is 40 to 55 percent predicted, FEV-1/FVC 40-55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min.  The medical evidence of record establishes that the Veteran's FEV-1 is 67 percent predicted and his FEV-1/FVC is 67 percent.  His DLCO was 83 percent predicted.  As such, these measurements do not fall within the criteria for a higher 60 percent rating under Diagnostic Code 6600.

The Veteran cannot receive a higher rating under Diagnostic Code 6601 because he does not experience bronchiectasis infections.  

A higher rating under Diagnostic Codes 6602 (bronchial asthma), 6603 (pulmonary emphysema), or 6604 (chronic obstructive pulmonary disease) is also not warranted.  In this regard, the Veteran's pulmonary function tests do not fall within the required ranges for these diagnostic codes.  Under these codes, a 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent.  The Veteran does not meet these criteria.  As noted above, his FEV-1 is 67 percent predicted and his FEV-1/FVC is also 67 percent.

Further, under Diagnostic Code 6602 (bronchial asthma), a higher 60 percent rating is also warranted for at least monthly visits to a physician for required care or exacerbations, or intermittent (at least three a year) courses of systemic (oral or parenteral) corticosteroids.  The medical evidence of record does not establish any such monthly visits to a physician for exacerbations of asthma and the evidence shows no use whatsoever of any systemic corticosteroids.  As such, a higher rating is not warranted under Diagnostic Code 6602.

Additionally, a higher 60 percent rating is warranted under Diagnostic Code 6603 (pulmonary emphysema) and Diagnostic Code 6604 (chronic obstructive pulmonary disease) when DLCO (SB) is 40 to 55 percent predicted, or when maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  The October 2010 pulmonary function test results clearly show DLCO of 83 percent predicted, well above the range required for a higher 60 percent rating.  Therefore a higher rating is not warranted on this basis.  Lung volume testing was not accomplished.

The Board has also considered whether the Veteran could receive a higher rating based upon any other diagnostic code.  However, a higher rating is not warranted under Diagnostic Code 6519, aphonia.  Under this code, a higher 60 percent rating is available for a constant inability to speak above a whisper.  The record clearly reflects that the Veteran's voice is soft and hoarse, but he has the ability to speak above a whisper.  He has not alleged such a constant inability and the medical evidence establishes that his voice gets weaker at night but that it is not constantly a whisper.  Therefore, a higher rating is not for application under this diagnostic code.

The Veteran is not diagnosed with tuberculous laryngitis, rhinoscleroma, or Wegener's granulomatosis; therefore he cannot receive a higher rating under either Diagnostic Code 6515, Diagnostic Code 6523, or Diagnostic Code 6524.  

With respect to Diagnostic Code 6521, injuries to the pharynx, a higher 50 percent rating is warranted for stricture or obstruction of the pharynx or nasopharynx; or absence of soft palate due to one of two causes; or paralysis of the soft palate with swallowing difficulty and speech impairment.  The medical evidence shows none of these and as such, a higher 50 percent rating is not for application under this diagnostic code.

Consequently, a higher initial rating of 30 percent is warranted under 38 C.F.R. § 4.97, Diagnostic Code 6520.  A rating in excess of 30 percent is denied.

Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's paralysis of the right vocal cord is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected paralysis of the right vocal cord under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial rating in excess of 10 percent for right vocal cord paralysis is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


